       Case 1:17-cv-05340-LJL-GWG Document 155 Filed 08/10/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X                   8/10/2020
                                                                       :
AMTRUST NORTH AMERICA, INC., et al.,                                   :
                                                                       :
                                    Plaintiffs,                        :
                                                                       :        17-cv-5340 (LJL)
                  -v-                                                  :
                                                                       :             ORDER
KF&B, INC.,                                                            :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

        In an Order dated July 29, 2020 (“July 29, 2020 Order”), the Court set forth the trial

procedures it intended to adopt for the remote bench trial of this matter scheduled for September

21, 2020, and invited any party with a suggestion or objection to make it by August 6, 2020.

Dkt. No. 150. The parties have now submitted letters making suggestions to certain portions of

the procedures. Dkt. Nos. 151, 153, 154. Having considered the parties’ proposals, the Court

recognizes that, ordinarily, (1) the party defending against a claim (whether Defendant on

Plaintiffs’ claim or Plaintiffs on Defendant’s counterclaim) need not offer testimony in support

of its defense until it has heard the testimony and evidence of the proponent of the claim; and (2)

the proponent of a claim has an opportunity to offer rebuttal limited to responding to the

testimony and evidence of the opponent of the claim. Accordingly, to accommodate those

interests within the confines of a remote trial where direct testimony will be taken by declaration,

the Court amends the July 29, 2020 Order as set forth below.

        1.       The July 29, 2020 Order is amended to reflect the following pretrial schedule:

                 August 31, 2020            Submission of Binder One to the Court (and delivery of
                                            Binder One to the parties) containing the direct testimony
Case 1:17-cv-05340-LJL-GWG Document 155 Filed 08/10/20 Page 2 of 4




                           and accompanying exhibits of any witness within a party’s
                           control that such party intends to offer in its case-in-chief
                           whether in support of a claim or counterclaim or in defense
                           to a claim or counterclaim.

      September 8, 2020    Motions in limine and motions to strike declarations.
                           Deadline for a party not bearing the burden of proof (e.g.,
                           Defendant on Plaintiffs’ claims and Plaintiffs on
                           Defendant’s counterclaims) to move to supplement, on
                           good cause shown, the declaration of a witness it intends to
                           offer in defense in its case in chief in response to the
                           declarations of the party bearing the burden of proof.

      September 14, 2020 Submission of proposed findings of fact and conclusions of
                         law.
                           Opposition briefs to motions in limine and motions to
                           strike.
                           Opposition briefs to motions to supplement the testimony
                           of a witness declaration.
                           Deadline for the proponent of a claim (whether Plaintiffs
                           on a claim or Defendant on a counterclaim) to submit
                           rebuttal declarations and exhibits limited to rebutting the
                           evidence offered by the opponent of a claim on a claim for
                           which the proponent bears the burden of proof.
                           Binder Two submission to the Court with respect to the
                           testimony offered by either side in its case in chief.
                           List of attorneys and witnesses emailed to Court.
                           Demonstrative exhibits submission to the Court.

      September 15, 2020 Deadline for pretrial technology testing.

      September 17, 2020 Final pretrial conference.

      September 21, 2020 Binder Two delivery to witness and opposing counsel.
                           Submission to the Court of binders of cross-examination
                           material with respect to rebuttal declarations (“Binder
                           Three”).
                           Trial begins




                                     2
      Case 1:17-cv-05340-LJL-GWG Document 155 Filed 08/10/20 Page 3 of 4




       2.      Paragraph 5 of the July 29, 2020 Order is amended by adding the language in bold

               as follows:

               Remote Witness Testimony. Rule 43(a) of the Federal Rules of Civil Procedure

provides that, for “good cause in compelling circumstances,” a witness may be permitted to

testify by contemporaneous transmission from a location other than the courtroom. Having

found that good cause in compelling circumstances exist here due to the COVID-19 pandemic,

and the parties having consented, any witness called to testify at the trial shall testify by

contemporaneous transmission from a different location than the Courtroom (“Remote

Witness”). All Remote Witnesses shall be sworn in over remote means, and such testimony will

have the same effect and be binding upon the Remote Witness in the same manner as if such

Remote Witness was sworn in by the Court deputy in person in open court at the courthouse. In

the event that there is an error or malfunction with remote technology, the testimony shall

proceed by dial-in by using a telephone number provided by the Court. The party offering the

Remote Witness shall be responsible for ensuring that the remote technology and all exhibits

from all parties are supplied to the Remote Witness in hard copy prior to the witness’s

testimony at trial. During the testimony, no person other than counsel may be present in the

room from which any Remote Witness who is a fact witness will testify during that witness’s

testimony. While the Remote Witness is testifying, he or she may not access or otherwise

have within sight or reach in the room from which the Remote Witness is testifying any

documents except Binder One and Binder Two and, in the case of rebuttal testimony,

Binder Three. Remote Witnesses other than expert witnesses proffered by each side shall

utilize the provided link only during the time they are testifying. Upon the conclusion of his or

her testimony, the witness shall disconnect from the link.




                                                   3
     Case 1:17-cv-05340-LJL-GWG Document 155 Filed 08/10/20 Page 4 of 4




       There being no other objections by the parties, the July 29, 2020 Order shall be deemed

final except as amended by this Order.



       SO ORDERED.


Dated: August 10, 2020                             __________________________________
       New York, New York                                     LEWIS J. LIMAN
                                                          United States District Judge




                                               4
